Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office action mailed on 4/18/2022, the Applicant has filed a response on 6/27/2022. Claims 4, 16 and 19 have been cancelled. No claim has been added. Claims 1-3, 5-15, 17-18 and 20 are pending in this Application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peana et al. (US 2018/0137837), in view of Kagaya et al. (US 2016/0307541), and further in view of Khorasani et al. (US 2018/0144714).

Regarding claim 1, Peana discloses an information handling system (see 100 in Figs. 1-2) comprising:
a processor operable to execute instruction to process information (see 102 in Fig. 1; para[0035]; para[0041]-para[0042]);
a memory interfaced with the processor and operable to store the instructions and information (see 104, 106 and 122 in Fig. 1; para[0035]);
a persistent storage device having non-transient memory operable to store the instructions and information (see 104, 106 and 122 in Fig. 1; para[0035]);
one or more input devices interfaced with the processor and operable to accept end user inputs for communication to the processor (see e.g. 116, 118 and 120 in Figs. 1-2; para[0036]-para[0037]);
a graphics processor interfaced with the processor and operable to process the information to generate pixel values that define visual images (see 110 in Fig. 1 “operating to control the spectral characteristics of the digital display 114”; para[0035]; para[0042]);
a display interfaced with the graphics processor and operable to apply the pixel values to pixels to present the visual image, the pixels having a blue component that outputs blue light (see 114 in Fig. 1; para[0035]-para[0036]; para[0042]; “the GPU 110 may… determine the blue light intensity shift for images to be sent to the digital display or displays 114”); 
an ambient light sensor operable to detect ambient light proximate to the display (see ambient light detector 126 in Fig. 1-2, receiving measurements of the ambient light surrounding the digital display; para[0055]); and
a blue light manager having instructions stored in the persistent storage device executed on the processor (see contextual blue light management system 132 in Figs. 1-2; para[0035]; para[0042]-para[0045]).
However, Peana does not appear to expressly disclose the blue light manager having instructions stored in the persistent storage device that when executed on the processor monitors visual images presented at the display and user interactions with the visual images to determine a cumulative blue light exposure of the end user, the instructions further retrieving a blue light component of the ambient light and analyzing the blue light component of the ambient light in combination with the blue component of the pixel values to determine the cumulative blue light exposure as a combination  of blue light exposure by the pixel values and the ambient light, the blue light component of the ambient light applied independent of the total ambient light.
Kagaya discloses monitoring visual images presented at a display and user interactions with the visual images to determine a cumulative blue light exposure of an end user (see Figs. 2-3, 7-9, 11; para[0055]-para[0057]; “The amount-of-blue-light calculation unit 18 calculates the amount M… of blue light (light of a predetermined color) emitted from the screen in a case where the display target image is displayed on the screen, based on the input image data (processed image data)”; “The amount-of-blue-light accumulation unit 19 calculates the current total amount of blue light MT emitted from the screen by accumulating the amount of blue light M calculated by the amount-of-blue-light calculation unit 18 during a display period for the display target image”; “the display period for the display target image is treated as a period when the user operation is performed”; “the amount-of-blue-light accumulation unit 19 determines whether or not the user operation is being performed based on the operation presence information output from the operation time accumulation unit 15” ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Peana’s invention, with the teachings in Kagaya’s invention, to have the blue light manager having instructions stored in the persistent storage device that when executed on the processor monitors visual images presented at the display and user interactions with the visual images to determine a cumulative blue light exposure of the end user, for the advantage of allowing effective prevention of health hazards caused by light of a predetermined color, and issuing a warning when, e.g., continuously viewing light with a short wavelength in a visible wavelength region (for example, blue light), based on accumulated amount of (blue) light when a user operation is performed (para[0005]-para[0007]; para[0056]).
The combination of Peana and Kagaya does not appear to expressly disclose the instructions further retrieving a blue light component of the ambient light and analyzing the blue light component of the ambient light in combination with the blue component of the pixel values to determine the cumulative blue light exposure as a combination of blue light exposure by the pixel values and the ambient light, the blue light component of the ambient light applied independent of the total ambient light.
Khorasani discloses an ambient light sensor operable to detect ambient light proximate to the display (see Figs. 1 and 4; para[0017]; para[0052]); retrieving a blue light component of ambient light and analyzing the blue light component of the ambient light in combination with a blue component of pixel values to determine a cumulative blue light exposure as a combination of blue light exposure by the pixel values and the ambient light, the blue light component of the ambient light applied independent of the total ambient light (see Figs. 1-4; para[0017]; para[0022]; para[0044]; para[0052]; “if… the blue light emanating from devices under the system's control is greater than 25%, or any other useful threshold, such as approximately 20%, 30%, or any other useful percentage threshold, of the total ambient blue light, then the system can… [perform an action] for all system-controlled devices so that the proportion contribution remains less than 25% of that exposed to the user”; “The numbers proposed in this example can be finely tune based on other parameters”; as shown in this example, a blue light component of the ambient light is analyzed together with a blue component emanating from devices to determine a total ambient blue light, and perform an action in accordance with meeting or not a contribution/threshold of the blue light component emanating from devices, and a contribution/threshold of the blue light component of ambient light, in regard to the total ambient blue light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Peana and Kagaya, with the teachings in Khorasani’s invention, to have the instructions further retrieving a blue light component of the ambient light and analyzing the blue light component of the ambient light in combination with the blue component of the pixel values to determine the cumulative blue light exposure as a combination of blue light exposure by the pixel values and the ambient light, the blue light component of the ambient light applied independent of the total ambient light, for the advantage of improving quality of user experience by taking into consideration an ambient blue light source in addition to a device’s blue light and avoid undesirable adjustments (para[0004]-para[0005]).

Regarding claim 2, Peana, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 1). In addition, Peana discloses a display frame buffer interfaced with the graphics processor to store the pixel values for communication to the display (para[0042]; “the GPU 110 may conduct calculation of determination of conditions to trigger a shift of blue light intensity as well as determine the blue light intensity shift for images to be sent to the digital display or displays 114”; “Several of the inputs may be received by the contextual blue light management system 132 operating on the GPU in such an embodiment and the timed, gradual or stepped shift of blue light intensity conducted for the image frames by the GPU and placed on a display buffer for the digital display”);
wherein the blue light manager instructions interface with the display frame buffer (para[0042]; “Several of the inputs may be received by the contextual blue light management system 132 operating on the GPU in such an embodiment and the timed, gradual or stepped shift of blue light intensity conducted for the image frames by the GPU and placed on a display buffer for the digital display”).
In addition, Kagaya discloses analyzing the pixel values to determine an amount of blue light exposure associated with a display frame of pixels (para[0036]; para[0039]-para[0041]; para[0053]; para[0055]-para[0056]; para[0072]; see Fig. 2; “The image processing unit 12 performs predetermined image processing on the input image data output from the image data input unit 11 to generate processed image data”; “The predetermined image processing is, for example, image processing in which pixel values for the input image data are converted in accordance with set color temperatures, color gamut, brightness, gamma, or the like”; “The image processing unit 12… uses the resultant processed image data to calculate an average value… Bn of B values for the processed image data”; “The amount-of-blue-light calculation unit 18 calculates the amount M… of blue light (light of a predetermined color) emitted from the screen in a case where the display target image is displayed on the screen, based on the input image data (processed image data)”; “the amount-of-blue-light calculation unit 18 calculates the amount of blue light M based on processed image data (average values Rn, Gn, and Bn)…”; “The amount-of-blue-light accumulation unit 19 calculates the current total amount of blue light MT emitted from the screen by accumulating the amount of blue light M calculated by the amount-of-blue-light calculation unit 18 during a display period for the display target image”; “in a case where input image data contains moving images, the value of the amount of blue light M is calculated for every N frame (N is an integer of 1 or larger)”; “the amount of blue light M during the period of the N frames is determined using such average values Rn, Gn, and Bn”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the blue light manager instructions analyze the pixel values to determine a blue light exposure associated with a display frame of pixels, as also taught by Kagaya, for the advantage of allowing effective prevention of health hazards caused by light of a predetermined color (blue light) during a display period (para[0005]-para[0007]; para[0056]).

Regarding claim 3, Peana, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 2). In addition, Kagaya discloses retrieving a brightness setting of the display and analyzing the brightness setting to determine the blue light exposure associated with the display frame of pixels (para[0039]-para[0041]; para[0043]; para[0051]; para[0055]; “The display unit 14 also changes at least one of the color and brightness of the screen (the image displayed on the screen) using a set parameter”, “the brightness gain value is used as the above-described parameter”; “The brightness gain value L is a parameter, in accordance with which the brightness of the screen is changed”; “For example, a doubled brightness gain value doubles the brightness of the screen”; “the amount-of-blue-light calculation unit 18 calculates the amount of blue light M based on processed image data (average values Rn, Gn, and Bn), the brightness gain value L, the reference brightness gain value Lb, the blue-light hazard function B(.lamda.), the display unit size A, and the reference spectral data SR(.lamda.), SG(.lamda.), SB(.lamda.), and SK(.lamda.).“; see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have blue light manager instructions interface with the display to retrieve a brightness setting of the display and analyze the brightness setting to determine the blue light exposure associated with the display frame of pixels, as also taught by Kagaya, for the advantage of allowing effective prevention of health hazards caused by light of a predetermined color (blue light) during a display period, while considering changes in the brightness of the display/screen (para[0005]-para[0007]; para[0043]; para[0056]).

Regarding claim 5, Peana, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 2). In addition, Kagaya discloses a user presence detection device operable to detect a user presence at the display (see Figs. 2-3; para[0045]; para[0047]; para[0057]; para[0067]; “The operation time accumulation unit 15 measures a time for which user operations have been performed (operation time)”; “The user operations are VDT [(visual display terminals such as personal computers)] operations performed by the user using the image display apparatus 1”; “The operation time accumulation unit 15… outputs, to the amount-of-blue-light accumulation unit 19, operation presence information indicating whether or not the user operation is being performed”); and analyzing the user presence to determine the blue light exposure (see Figs. 2-3; para[0045]; para[0047]; para[0056]-para[0057]; para[0067]; “The operation time accumulation unit 15… outputs, to the amount-of-blue-light accumulation unit 19, operation presence information indicating whether or not the user operation is being performed”; “The amount-of-blue-light accumulation unit 19 calculates the current total amount of blue light MT emitted from the screen by accumulating the amount of blue light M calculated by the amount-of-blue-light calculation unit 18 during a display period for the display target image”; “In the present embodiment, the display period for the display target image is treated as a period when the user operation is performed”; thus, an amount of blue light M accumulated during the period when the user operation is performed is determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a user presence detection device operable to detect a user presence at the display; wherein the blue light manager instructions interface with the user presence detection device and analyze the user presence to determine the blue light exposure, as also taught by Kagaya, for the advantage of allowing effective prevention of health hazards caused by light of a predetermined color, and issuing a warning when, e.g., continuously viewing light with a short wavelength in a visible wavelength region (for example, blue light), based on accumulated amount of (blue) light when a user operation is performed (para[0005]-para[0007]; para[0056]).

Regarding claim 8, Peana, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 1). In addition, Kagaya discloses a non-transitory memory associated with the display and storing display information including at least display size and display luminance (see 17 in Fig. 2; para[0051]; para[0055]; para[0083]-0084]); and retrieving the display information and apply the display information to determine blue light exposure (para[0051]; para[0055]; para[0083]-0084]; see Fig. 2; “the amount-of-blue-light calculation unit 18 calculates the amount of blue light M based on processed image data (average values Rn, Gn, and Bn), the brightness gain value L, the reference brightness gain value Lb, the blue-light hazard function B(.lamda.), the display unit size A, and the reference spectral data SR(.lamda.), SG(.lamda.), SB(.lamda.), and SK(.lamda.)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a non-transitory memory associated with the display and storing display information including at least display size and display luminance; wherein the blue light manager instructions retrieve the display information and apply the display information to determine blue light exposure, as also taught by Kagaya in the combination, for the advantage allowing effective prevention of health hazards caused by light of a predetermined color (blue light) during a display period, while considering display parameters (para[0005]-para[0007]; para[0043]; [para[0055]-para[0056]; para[0084]).

Regarding claim 9, Peana, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 1). In addition, Peana discloses the display comprises an organic light emitting diode display (para[0036]).
In addition, Kagaya discloses analyzing a linear histogram to average blue energy output from a frame to determine a blue light exposure (see Figs. 4-5 based on the broadest reasonable interpretation of the claimed limitations; para[0036]; para[0039]-para[0041]; para[0053]; para[0055]-para[0056]; para[0071]-para[0072]; see Figs. 2 and 4-5; “The image processing unit 12 performs predetermined image processing on the input image data output from the image data input unit 11 to generate processed image data”; “The predetermined image processing is, for example, image processing in which pixel values for the input image data are converted in accordance with set color temperatures, color gamut, brightness, gamma, or the like”; “The image processing unit 12… uses the resultant processed image data to calculate an average value… Bn of B values for the processed image data”; “The amount-of-blue-light calculation unit 18 calculates the amount M… of blue light (light of a predetermined color) emitted from the screen in a case where the display target image is displayed on the screen, based on the input image data (processed image data)”; “the amount-of-blue-light calculation unit 18 calculates the amount of blue light M based on processed image data (average values Rn, Gn, and Bn)…”; “The amount-of-blue-light accumulation unit 19 calculates the current total amount of blue light MT emitted from the screen by accumulating the amount of blue light M calculated by the amount-of-blue-light calculation unit 18 during a display period for the display target image”; “FIG. 4 illustrates an example of a temporal variation in the amount of blue light M”; “FIG. 5 illustrates an example of temporal variations in the value of the operation time relative to the first threshold and in the value of the total amount of light relative to the third threshold”; “in a case where input image data contains moving images, the value of the amount of blue light M is calculated for every N frame (N is an integer of 1 or larger)”; “the amount of blue light M during the period of the N frames is determined using such average values Rn, Gn, and Bn”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the blue light manager instructions analyze a linear histogram to average blue energy output from a frame to determine a blue light exposure, as also taught by Kagaya in the combination, for the advantage of allowing effective prevention of health hazards caused by light of a predetermined color (blue light) during a display period of a moving image (para[0005]-para[0007]; para[0056]; para[0072]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peana et al. (US 2018/0137837), in view of Kagaya et al. (US 2016/0307541) and Khorasani et al. (US 2018/0144714), as applied to claim 5 above, and further in view of Park et al. (US 2015/0243052).

Regarding claim 6, Peana, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 5). In addition, Peana discloses a time-of-flight device (para[0037]). However, the combination of Peana, Kagaya and Khorasani does not appear to expressly disclose the user presence detection device comprises an infrared time of flight device operable to detect an end user distance to the display; and the blue light manager instructions apply the end user distance to adjust the blue light exposure.
Park discloses a user presence detection device comprises an infrared device operable to detect an end user distance to a display (para[0071-para[0073]; para[0075]; see 60 in Figs. 5A-5B); and applying the end user distance to adjust blue light exposure (see Figs. 5A-5B; para[0071-para[0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Peana, Kagaya and Khorasani with the teachings in Park’s invention, for the advantage of reducing an effect of blue light on eyes of the user based on viewing distance (para[0071-para[0073]).
Even though the combination of Peana, Kagaya, Khorasani and Park does not appear to expressly disclose the infrared device is an infrared time of flight device, this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because infrared devices operable to detect distance to an object, as in the combination, using a time-of-flight method are well-known (see para[0035] Fujita (US 2018/0157035) as evidentiary support).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peana et al. (US 2018/0137837), in view of Kagaya et al. (US 2016/0307541) and Khorasani et al. (US 2018/0144714), as applied to claim 5 above, and further in view of Novelli et al. (US 2021/0082371).

Regarding claim 7, Peana, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 5). However, the combination of Peana, Kagaya and Khorasani does not appear to expressly disclose the user presence detection device comprises an eye gaze detector operable to detect an end user gaze direction; and the blue light manager instructions apply the end user eye gaze direction to determine user presence to adjust the blue light exposure.
Novelli discloses a user presence detection device comprises an eye gaze detector operable to detect an end user gaze direction (para[0005]-para[0007]; para[0029]-para[0030]; see in Fig. 1 a system 100 for eye tracking to determine gaze direction of a user 104 toward a monitor 108 is shown; “The camera 112 can be configured to acquire a plurality of images of an eye of the user 104”; “The system 100 can determine a gaze direction 116 of the user 104 based on analyzing the plurality of images”); and applying the end user eye gaze direction to determine user presence to adjust blue light exposure (para[0005]-para[0007]; para[0029]-para[0030]; see Figs. 1 and 5; it is determined whether the gaze direction of the user's eye is directed away from the display, and based on this, an output of the display is adjusted to reduce user eye fatigue, where adjusting an output of the display includes adjusting parameters for at least one of: display color, which includes blue light exposure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Peana, Kagaya and Khorasani with the teachings in Novelli’s invention, for the advantage of more efficiently mitigating eye strain according to whether the user is 7 gazing at the display while in an effort to perform an eye fatigue mitigation action (EFMA) to mitigate an eye-fatigue condition of the user caused by looking at the display (para[0004]-para[0007]). 7

Claim(s) 10-13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya et al. (US 2016/0307541), in view of Khorasani et al. (US 2018/0144714).

Regarding claim 10, Kagaya discloses a method for measuring blue light exposure of an end user viewing a display (para[0002]; Figs. 2-3, 7-9, 11), the method comprising:
tracking over a predetermined time blue light illuminated by the display pixels (para[0055]-para[0057]; para[0066]-para[0070]; “The amount-of-blue-light calculation unit 18 calculates the amount M [W*sr.sup.-1] of blue light (light of a predetermined color) emitted from the screen in a case where the display target image is displayed on the screen, based on the input image data (processed image data)”; “The amount-of-blue-light accumulation unit 19 calculates the current total amount of blue light MT emitted from the screen by accumulating the amount of blue light M calculated by the amount-of-blue-light calculation unit 18 during a display period for the display target image”); 
tracking over the predetermined time the end user presence in a viewing position of the display pixels (see Figs. 2-3; para[0045]; para[0047]; para[0055]-para[0057]; para[0067]; “The operation time accumulation unit 15 measures a time for which user operations have been performed (operation time)”; “The user operations are VDT [(visual display terminals such as personal computers)] operations performed by the user using the image display apparatus 1”; “The operation time accumulation unit 15… outputs, to the amount-of-blue-light accumulation unit 19, operation presence information indicating whether or not the user operation is being performed”; “the amount-of-blue-light accumulation unit 19 determines whether or not the user operation is being performed based on the operation presence information output from the operation time accumulation unit 15”; “the display period for the display target image is treated as a period when the user operation is performed”); 
applying the blue light illuminated and the end user presence to determine an end user cumulative blue light exposure during the predetermined time (see Figs. 2-3; para[0045]; para[0047]; para[0055]-para[0057]; para[0067]; “The amount-of-blue-light calculation unit 18 calculates the amount M… of blue light (light of a predetermined color) emitted from the screen in a case where the display target image is displayed on the screen, based on the input image data (processed image data)”; “The amount-of-blue-light accumulation unit 19 calculates the current total amount of blue light MT emitted from the screen by accumulating the amount of blue light M calculated by the amount-of-blue-light calculation unit 18 during a display period for the display target image”; “the display period for the display target image is treated as a period when the user operation is performed”; “the amount-of-blue-light accumulation unit 19 determines whether or not the user operation is being performed based on the operation presence information output from the operation time accumulation unit 15”; “an amount of blue light M… accumulated during the display period for the display target image”, that is, “during the period when the user operation is performed” is determined, as claimed); and
presenting a message at the display when the end user cumulative blue light exposure during the predetermined time exceeds a threshold (see Figs. 3, 6, 10 and 13-14; para[0055]-para[0057]; para[0066]-para[0069]; “during the display period for the display target image”, that is, “during the period when the user operation is performed”, “In a case where the amount-of-blue-light accumulation unit 19 determines that the total amount of light MT has reached the threshold, the process is advanced to S105”; “In S105, the amount-of-blue-light accumulation unit 19 outputs the total amount of light MT to the notification image generation unit 16”; for clarification, see para[0074]-para[0075], in regard to Fig. 6, para[0103], in regard to Fig. 10, para[0119], in regard to Fig. 13, and para[0121] in regard to Fig. 14).
However, Kagaya does not appear to expressly disclose measuring over the predetermined time ambient light at the display including ambient light and a blue component of ambient light; and adjusting the cumulative blue light exposure based upon the blue component of the ambient light tracked over the predetermined time.
Khorasani discloses measuring over a predetermined time ambient light at a display including ambient light and a blue component of ambient light (see Figs. 1 and 3-4; para[0012]; para[0017]; para[0025]; para[0048]; para[0052]; e.g. when user device 110 is viewed by a user 150, ambient light and its blue light component are measured by sensor 490); and adjusting a cumulative blue light exposure based upon the blue component of the ambient light tracked over the predetermined time (see Figs. 1-4; para[0012]; para[0017]; para[0022]; para[0025]; para[0044]; para[0048]; para[0052]; e.g. when the user device 110 is viewed by the user 150, “if… the blue light emanating from devices under the system's control is greater than 25%, or any other useful threshold, such as approximately 20%, 30%, or any other useful percentage threshold, of the total ambient blue light, then the system can… [perform an action] for all system-controlled devices so that the proportion contribution remains less than 25% of that exposed to the user”; “The numbers proposed in this example can be finely tune based on other parameters”; as shown in this example, the distribution of the total ambient blue light (claimed cumulative blue light exposure) is adjusted based upon meeting or not a contribution/threshold of the blue light component emanating from devices, and a contribution/threshold of the blue light component of ambient light, when e.g. the user device 110 is viewed by the user 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kagaya, with the teachings in Khorasani’s invention, to have measuring over the predetermined time ambient light at the display including ambient light and a blue component of ambient light; and adjusting the cumulative blue light exposure based upon the blue component of the ambient light tracked over the predetermined time, for the advantage of improving quality of user experience by taking into consideration an ambient blue light source in addition to a device’s blue light and avoid undesirable adjustments (para[0004]-para[0005]).

Regarding claim 11, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 10). In addition, Kagaya discloses the tracking blue light illuminated by the display pixels further comprises: storing a display frame of pixel values output by a graphics processor in a display frame buffer for communication to the display (para[0036]; para[0039]-para[0041]; para[0051]; para[0053]; para[0055]-para[0056]; para[0072]; “The image processing unit 12 performs predetermined image processing on the input image data output from the image data input unit 11 to generate processed image data”; “The predetermined image processing is, for example, image processing in which pixel values for the input image data are converted in accordance with set color temperatures, color gamut, brightness, gamma, or the like”; "The storage unit 17 stores a reference brightness gain value Lb, a blue-light hazard function B(.lamda.), and a display unit size A [m.sup.2]”; “The storage unit 17 also stores a plurality of spectral data corresponding to a plurality of colors including a predetermined color”); copying the display frame to a processor to execute logic that averages a blue light component of the display frame of pixel values (para[0036]; para[0039]-para[0041]; para[0053]; para[0055]-para[0056]; para[0071]-para[0072]; see Figs. 2 and 4-5; “The image processing unit 12 performs predetermined image processing on the input image data output from the image data input unit 11 to generate processed image data”; “The predetermined image processing is, for example, image processing in which pixel values for the input image data are converted in accordance with set color temperatures, color gamut, brightness, gamma, or the like”; “The image processing unit 12… uses the resultant processed image data to calculate an average value… Bn of B values for the processed image data”; “The amount-of-blue-light calculation unit 18 calculates the amount M… of blue light (light of a predetermined color) emitted from the screen in a case where the display target image is displayed on the screen, based on the input image data (processed image data)”; “the amount-of-blue-light calculation unit 18 calculates the amount of blue light M based on processed image data (average values Rn, Gn, and Bn), the brightness gain value L, the reference brightness gain value Lb, the blue-light hazard function B(.lamda.), the display unit size A, and the reference spectral data SR(.lamda.), SG(.lamda.), SB(.lamda.), and SK(.lamda.)”; “The amount-of-blue-light accumulation unit 19 calculates the current total amount of blue light MT emitted from the screen by accumulating the amount of blue light M calculated by the amount-of-blue-light calculation unit 18 during a display period for the display target image”; “in a case where input image data contains moving images, the value of the amount of blue light M is calculated for every N frame (N is an integer of 1 or larger)”; “the amount of blue light M during the period of the N frames is determined using such average values Rn, Gn, and Bn”).

Regarding claim 12, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 10). In addition, Kagaya discloses the tracking blue light illuminated by the display pixels further comprises: tracking a linear histogram of visual images at the display (see Figs. 4-5 based on the broadest reasonable interpretation of the claimed limitations; para[0036]; para[0039]-para[0041]; para[0053]; para[0055]-para[0056]; para[0071]-para[0072]; see Figs. 2 and 4-5; “The amount-of-blue-light calculation unit 18 calculates the amount M… of blue light (light of a predetermined color) emitted from the screen in a case where the display target image is displayed on the screen, based on the input image data (processed image data)”; “the amount-of-blue-light calculation unit 18 calculates the amount of blue light M based on processed image data (average values Rn, Gn, and Bn)…”; “The amount-of-blue-light accumulation unit 19 calculates the current total amount of blue light MT emitted from the screen by accumulating the amount of blue light M calculated by the amount-of-blue-light calculation unit 18 during a display period for the display target image”; “FIG. 4 illustrates an example of a temporal variation in the amount of blue light M”; “FIG. 5 illustrates an example of temporal variations in the value of the operation time relative to the first threshold and in the value of the total amount of light relative to the third threshold”); and applying an average of blue energy output from the linear histogram to determine the blue light energy output (see Figs. 4-5 based on the broadest reasonable interpretation of the claimed limitations; para[0036]; para[0039]-para[0041]; para[0053]; para[0055]-para[0056]; para[0071]-para[0072]; see Figs. 2 and 4-5; “The image processing unit 12 performs predetermined image processing on the input image data output from the image data input unit 11 to generate processed image data”; “The predetermined image processing is, for example, image processing in which pixel values for the input image data are converted in accordance with set color temperatures, color gamut, brightness, gamma, or the like”; “The image processing unit 12… uses the resultant processed image data to calculate an average value… Bn of B values for the processed image data”; “The amount-of-blue-light calculation unit 18 calculates the amount M… of blue light (light of a predetermined color) emitted from the screen in a case where the display target image is displayed on the screen, based on the input image data (processed image data)”; “the amount-of-blue-light calculation unit 18 calculates the amount of blue light M based on processed image data (average values Rn, Gn, and Bn)…”; “The amount-of-blue-light accumulation unit 19 calculates the current total amount of blue light MT emitted from the screen by accumulating the amount of blue light M calculated by the amount-of-blue-light calculation unit 18 during a display period for the display target image”; “FIG. 4 illustrates an example of a temporal variation in the amount of blue light M”; “FIG. 5 illustrates an example of temporal variations in the value of the operation time relative to the first threshold and in the value of the total amount of light relative to the third threshold”; “in a case where input image data contains moving images, the value of the amount of blue light M is calculated for every N frame (N is an integer of 1 or larger)”; “the amount of blue light M during the period of the N frames is determined using such average values Rn, Gn, and Bn”).

Regarding claim 13, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 10). In addition, Kagaya discloses retrieving display characteristics from the display including at least display size and maximum luminance (para[0051]; para[0055]; para[0083]-0084]; see Fig. 2; “The storage unit 17 stores a reference brightness gain value Lb, a blue-light hazard function B(.lamda.), and a display unit size A [m.sup.2]”; “The storage unit 17 also stores a plurality of spectral data corresponding to a plurality of colors including a predetermined color”; “the amount-of-blue-light calculation unit 18 calculates the amount of blue light M based on processed image data (average values Rn, Gn, and Bn), the brightness gain value L, the reference brightness gain value Lb, the blue-light hazard function B(.lamda.), the display unit size A, and the reference spectral data SR(.lamda.), SG(.lamda.), SB(.lamda.), and SK(.lamda.)”); and applying the display characteristics to determine the end user cumulative blue light exposure (para[0051]; para[0055]-para[0057]; “the amount-of-blue-light calculation unit 18 calculates the amount of blue light M based on processed image data (average values Rn, Gn, and Bn), the brightness gain value L, the reference brightness gain value Lb, the blue-light hazard function B(.lamda.), the display unit size A, and the reference spectral data SR(.lamda.), SG(.lamda.), SB(.lamda.), and SK(.lamda.)”; “The amount-of-blue-light accumulation unit 19 calculates the current total amount of blue light MT emitted from the screen by accumulating the amount of blue light M calculated by the amount-of-blue-light calculation unit 18 during a display period for the display target image”).

Regarding claim 17, Kagaya discloses a system for managing end user exposure to blue light at a display (Figs. 2-11), the system comprising: 
a processor operable to execute instructions (see 12 in Fig. 2); and 
a non-transitory memory interfaced with the processor and storing instructions (see 17 in Fig. 2; para[0051]; para[0055]; para[0083]-0084]) that when executed on the processor:
track blue light illuminated by the display (para[0055]; para[0066]-para[0070]; “The amount-of-blue-light calculation unit 18 calculates the amount M [W*sr.sup.-1] of blue light (light of a predetermined color) emitted from the screen in a case where the display target image is displayed on the screen, based on the input image data (processed image data)”); 
track the end user presence in a viewing position at the display (see Figs. 2-3; para[0045]; para[0047]; para[0057]; para[0067]; “The operation time accumulation unit 15 measures a time for which user operations have been performed (operation time)”; “The user operations are VDT [(visual display terminals such as personal computers)] operations performed by the user using the image display apparatus 1”; “The operation time accumulation unit 15… outputs, to the amount-of-blue-light accumulation unit 19, operation presence information indicating whether or not the user operation is being performed”; “the amount-of-blue-light accumulation unit 19 determines whether or not the user operation is being performed based on the operation presence information output from the operation time accumulation unit 15”); 
determine a cumulative blue light exposure of the end user over a viewing time based upon the blue light illuminated by the display and the end user presence over the viewing time (see Figs. 2-3; para[0045]-para[0047]; para[0055]-para[0057]; para[0067]; “The operation time accumulation unit 15 measures a time for which user operations have been performed (operation time)”; “The amount-of-blue-light calculation unit 18 calculates the amount M… of blue light (light of a predetermined color) emitted from the screen in a case where the display target image is displayed on the screen, based on the input image data (processed image data)”; “The amount-of-blue-light accumulation unit 19 calculates the current total amount of blue light MT emitted from the screen by accumulating the amount of blue light M calculated by the amount-of-blue-light calculation unit 18 during a display period for the display target image”; “the display period for the display target image is treated as a period when the user operation is performed”; “the amount-of-blue-light accumulation unit 19 determines whether or not the user operation is being performed based on the operation presence information output from the operation time accumulation unit 15”); 
comparing the cumulative blue light exposure against one or more thresholds (para[0069]; see Fig. 3; “In S104, the amount-of-blue-light accumulation unit 19 determines whether or not the total amount of light MT has reached the threshold”); and
presenting a message at the display when the one or more thresholds is exceeded (see Figs. 6, 10 and 13-14; para[0069]; “In a case where the amount-of-blue-light accumulation unit 19 determines that the total amount of light MT has reached the threshold, the process is advanced to S105”; “In S105, the amount-of-blue-light accumulation unit 19 outputs the total amount of light MT to the notification image generation unit 16”; for clarification, see para[0074]-para[0075], in regard to Fig. 6, para[0103], in regard to Fig. 10, para[0119], in regard to Fig. 13, and para[0121] in regard to Fig. 14). 
However, Kagaya does not appear to expressly disclose an ambient light sensor operable to detect ambient light at the display including total ambient light and a blue light component of the ambient light; and adjusting the cumulative blue light exposure based upon the blue light component of the ambient light by adding the blue light component of the ambient light and the cumulative blue light exposure.
Khorasani discloses an ambient light sensor operable to detect ambient light at a display including total ambient light and a blue light component of the ambient light (see Figs. 1 and 4; para[0017]; para[0052]); and adjusting a cumulative blue light exposure based upon the blue light component of the ambient light by adding the blue light component of the ambient light and the cumulative blue light exposure (see Figs. 1-4; para[0017]; para[0022]; para[0044]; para[0052]; blue light emanating from devices is added to other ambient blue light and measured together as total ambient blue light; “if… the blue light emanating from devices under the system's control is greater than 25%, or any other useful threshold, such as approximately 20%, 30%, or any other useful percentage threshold, of the total ambient blue light, then the system can… [perform an action] for all system-controlled devices so that the proportion contribution remains less than 25% of that exposed to the user”; “The numbers proposed in this example can be finely tune based on other parameters”; as shown in this example, a blue light component of the ambient light is analyzed together with a blue component emanating from devices to determine a total ambient blue light, and perform an action, such as adjusting the blue light component emanating from devices, in accordance with meeting or not a contribution/threshold of the blue light component emanating from devices, and a contribution/threshold of the blue light component of ambient light, to the total ambient blue light, thus, based upon the blue light component of the ambient light, as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kagaya, with the teachings in Khorasani’s invention, to have an ambient light sensor operable to detect ambient light at the display including total ambient light and a blue light component of the ambient light; and adjusting the cumulative blue light exposure based upon the blue light component of the ambient light by adding the blue light component of the ambient light and the cumulative blue light exposure, for the advantage of improving quality of user experience by taking into consideration an ambient blue light source in addition to a device’s blue light and avoid undesirable adjustments (para[0004]-para[0005]).

Regarding claim 20, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 17). In addition, Kagaya discloses the instructions adjust cumulative blue light exposure with a recovery time based upon end user absence from the display (see s103-s108 in Fig. 3; para[0068]; para[0070]; “In a case where the amount-of-blue-light accumulation unit 19 determines that the user operation is not being performed, the process is advanced to S106”; “In S106, the amount-of-blue-light accumulation unit 19 reduces the value of the total amount of light MT”, and “then determines whether or not the user operation is being performed based on the operation presence information from the operation time accumulation unit 15 (S107)” again during a recovery time).

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya et al. (US 2016/0307541), in view of Khorasani et al. (US 2018/0144714), as applied to claim 10, and further in view of Park et al. (US 2015/0243052).

Regarding claim 14, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 10). However, Kagaya and Khorasani do not appear to expressly disclose measuring a distance between the end user and the display; and adjusting the cumulative blue light exposure based upon the distance.
Park discloses measuring a distance between an end user and a display (para[0071-para[0073]; para[0075]; see Figs. 5A-5B); and adjusting blue light exposure based upon the distance (see Figs. 5A-5B; para[0071-para[0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kagaya’s and Khorasani’s combination, with the teachings in Park’s invention, to have measuring a distance between the end user and the display; and adjusting the cumulative blue light exposure based upon the distance, for the advantage of reducing an effect of blue light on eyes of the user based on viewing distance (para[0071-para[0073]).

Regarding claim 18, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 17). However, Kagaya and Khorasani do not appear to expressly disclose a time of flight sensor operable to detect end user presence and a distance to the end user; wherein the instructions when executed on the processor adjust the cumulative blue light exposure based upon the end user distance.
Park discloses a sensor operable to detect end user presence and a distance to the end user (para[0071-para[0073]; para[0075]; see 60 in Figs. 5A-5B), and adjusting blue light exposure based upon the end user distance (see Figs. 5A-5B; para[0071-para[0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kagaya’s and Khorasani’s combination, with the teachings in Park’s invention, to have a sensor operable to detect end user presence and a distance to the end user; wherein the instructions when executed on the processor adjust the cumulative blue light exposure based upon the end user distance, for the advantage of reducing an effect of blue light
on eyes of the user based on viewing distance (para[0071-para[0073]).
Even though the combination of Kagaya, Khorasani and Park does not appear to expressly disclose the sensor is a time of flight sensor, this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because sensors operable to detect distance to an object, as in the combination, using a time-of-flight method are well-known (see para[0035] Fujita (US 2018/0157035) as evidentiary support).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya et al. (US 2016/0307541), in view of Khorasani et al. (US 2018/0144714), as applied to claim 10, and further in view of Novelli et al. (US 2021/0082371).

Regarding claim 15, Kagaya and Khorasani disclose all the claim limitations as applied above (see claim 10). However, Kagaya and Khorasani do not appear to expressly disclose detecting an eye gaze of the end user; and adjusting the cumulative blue light exposure based upon whether the end user eye gaze is directed towards or away from the display.
Novelli discloses detecting an eye gaze of an end user (para[0005]-para[0007]; para[0029]-para[0030]; see in Fig. 1 a system 100 for eye tracking to determine gaze direction of a user 104 toward a monitor 108 is shown; “The camera 112 can be configured to acquire a plurality of images of an eye of the user 104”; “The system 100 can determine a gaze direction 116 of the user 104 based on analyzing the plurality of images”); and adjusting blue light exposure based upon whether the end user eye gaze is directed towards or away from a display (para[0005]-para[0007]; para[0029]-para[0030]; see Figs. 1 and 5; it is determined whether the gaze direction of the user's eye is directed away from the display, and based on this, an output of the display is adjusted to reduce user eye fatigue, where adjusting an output of the display includes adjusting parameters for at least one of: display color, which includes blue light exposure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kagaya’s and Khorasani’s combination, with the teachings in Novelli’s invention, to have detecting an eye gaze of the end user; and adjusting the cumulative blue light exposure based upon whether the end user eye gaze is directed towards or away from the display, for the advantage of more efficiently mitigating eye strain according to whether the user is gazing at the display while in an effort to perform an eye fatigue mitigation action (EFMA) to mitigate an eye-fatigue condition of the user caused by looking at the display (para[0004]-para[0007]).

Response to Arguments

Applicant's arguments filed on 6/27/2022 have been fully considered but they are not persuasive.

Regarding claims 1, 10 and 17, the applicant argues on page 8 of the remarks that “Khorasani in combination with the other references cited by the Examiner fails to teach disclose or suggest all element recited by Claims 1, 10 and 17”, allegedly because “Specifically, Claims 1, 10 and 17 track cumulative blue light exposure to include display blue light and ambient blue light so that a warning is presented to the end user at a predetermined threshold”, and that “Nothing in Khorasani suggests using the total blue light accumulated over time to issue a warning to an end user”.
	Regarding claim 1, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “track cumulative blue light exposure to include display blue light and ambient blue light so that a warning is presented to the end user at a predetermined threshold”; “using the total blue light accumulated over time to issue a warning to an end user”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claims 10 and 17, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As shown in the above rejection, it is noted that the combination of Kagaya and Khorasani was used to reject the features presented in the argument regarding claims 10 and 17.

In addition, regarding claims 1, 10 and 17, the applicant argues on page 8 of the remarks that “The Examiner offers no evidence from Khorasani or any other reference that a total blue light exposure at a display is calculated to include ambient blue light in addition to blue light emitted by the display”. The Examiner respectfully disagrees. Regarding claim 1, as shown in the above rejection, Khorasani discloses retrieving a blue light component of ambient light and analyzing the blue light component of the ambient light in combination with a blue component of pixel values to determine a cumulative blue light exposure as a combination of blue light exposure by the pixel values and the ambient light, the blue light component of the ambient light applied independent of the total ambient light (see Figs. 1-4; para[0017]; para[0022]; para[0044]; para[0052]; “if… the blue light emanating from devices under the system's control is greater than 25%, or any other useful threshold, such as approximately 20%, 30%, or any other useful percentage threshold, of the total ambient blue light, then the system can… [perform an action] for all system-controlled devices so that the proportion contribution remains less than 25% of that exposed to the user”; “The numbers proposed in this example can be finely tune based on other parameters”; as shown in this example, a blue light component of the ambient light is analyzed together with a blue component emanating from devices to determine a total ambient blue light, and perform an action in accordance with meeting or not a contribution/threshold of the blue light component emanating from devices, and a contribution/threshold of the blue light component of ambient light, in regard to the total ambient blue light). Regarding claim 10, as shown in the above rejection, Khorasani discloses measuring over a predetermined time ambient light at a display including ambient light and a blue component of ambient light (see Figs. 1 and 3-4; para[0012]; para[0017]; para[0025]; para[0048]; para[0052]; e.g. when user device 110 is viewed by a user 150, ambient light and its blue light component are measured by sensor 490); and adjusting a cumulative blue light exposure based upon the blue component of the ambient light tracked over the predetermined time (see Figs. 1-4; para[0012]; para[0017]; para[0022]; para[0025]; para[0044]; para[0048]; para[0052]; e.g. when the user device 110 is viewed by the user 150, “if… the blue light emanating from devices under the system's control is greater than 25%, or any other useful threshold, such as approximately 20%, 30%, or any other useful percentage threshold, of the total ambient blue light, then the system can… [perform an action] for all system-controlled devices so that the proportion contribution remains less than 25% of that exposed to the user”; “The numbers proposed in this example can be finely tune based on other parameters”; as shown in this example, the distribution of the total ambient blue light (claimed cumulative blue light exposure) is adjusted based upon meeting or not a contribution/threshold of the blue light component emanating from devices, and a contribution/threshold of the blue light component of ambient light, when e.g. the user device 110 is viewed by the user 150). Regarding claim 17, as shown in the above rejection, Khorasani discloses an ambient light sensor operable to detect ambient light at a display including total ambient light and a blue light component of the ambient light (see Figs. 1 and 4; para[0017]; para[0052]); and adjusting a cumulative blue light exposure based upon the blue light component of the ambient light by adding the blue light component of the ambient light and the cumulative blue light exposure (see Figs. 1-4; para[0017]; para[0022]; para[0044]; para[0052]; blue light emanating from devices is added to other ambient blue light and measured together as total ambient blue light; “if… the blue light emanating from devices under the system's control is greater than 25%, or any other useful threshold, such as approximately 20%, 30%, or any other useful percentage threshold, of the total ambient blue light, then the system can… [perform an action] for all system-controlled devices so that the proportion contribution remains less than 25% of that exposed to the user”; “The numbers proposed in this example can be finely tune based on other parameters”; as shown in this example, a blue light component of the ambient light is analyzed together with a blue component emanating from devices to determine a total ambient blue light, and perform an action, such as adjusting the blue light component emanating from devices, in accordance with meeting or not a contribution/threshold of the blue light component emanating from devices, and a contribution/threshold of the blue light component of ambient light, to the total ambient blue light, thus, based upon the blue light component of the ambient light, as claimed).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623